Citation Nr: 0927061	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-37 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for osteomyelitis.

2.  Entitlement to service connection for malaria.
  
3.  Entitlement to service connection for residuals of shell 
fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1947 to 
February 1950 and January 1951 to April 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for malaria, osteomyelitis, 
and residuals of shell fragment wound.

The RO previously denied service connection for a bone 
infection of the body in August 1955.  The Veteran's present 
service connection claim for osteomyelitis is considered a 
claim for essentially the same disability.  (Osteomyelitis is 
defined as inflammation of bone caused by pyogenic organism.  
It may remain localized or may spread through the bone to 
involve the marrow, cortex, cancellous tissue, and 
periosteum).  See Dorland's Illustrated Medical Dictionary, 
28th edition, 1201.  Subsequent rating decisions and Board 
decisions dated from November 1955 to January 1960 denied 
service connection claims for multiple osteochondroma, which 
is defined as a benign tumor consisting of projecting adult 
bone capped by cartilage projecting from the lateral contours 
of endochondral bones.  Id. at 1199 - 1200.  It is not clear 
if osteomyelitis and osteochondroma are considered separate 
disabilities.  Regardless, the Veteran's service personnel 
records from his service in the Navy have been added to the 
record since the time of the last final denials.  According 
to 38 C.F.R. § 3.156(c), the addition of relevant service 
department records to the record including additional service 
records forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records is considered an exception to the requirement 
to submit new and material evidence to reopen a previously 
denied claim.  For this reason, the service connection claim 
for osteomyelitis will be reconsidered on the merits without 
the requirement that the Veteran submit new and material 
evidence.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's osteomyelitis pre-existed service and 
increased in severity during service and the medical evidence 
does not show by clear and unmistakable evidence that the 
increase in service was due to the natural progress of the 
disease.

2.  The preponderance of the evidence shows that the Veteran 
does not have any residuals of malaria related to his 
service.

3.  The preponderance of the evidence shows that the Veteran 
does not have any residuals of shell fragment wounds related 
to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteomyelitis are 
met. 38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.304, 3.306 (2008).

2.  The criteria for service connection for malaria are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).

3.  The criteria for service connection for residuals of 
shell fragment wound are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as discussed below, no new 
disability rating or effective date for award of benefits 
will be assigned as the claims for service connection for 
malaria and residuals of shell fragment wound are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  A medical opinion addressing 
the etiology of any malaria or residuals of shell fragment 
wounds was not provided.  As discussed below, however, there 
is no evidence that these conditions were incurred in or 
aggravated by service.  Under these circumstances, VA's duty 
to assist doctrine does not require that the Veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claim for osteomyelitis has 
been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

II.  Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a) Osteomyelitis

The Veteran seeks service connection for osteomyelitis.  The 
service treatment records show that at entrance into service 
in March 1947, osteomyelitis, left humerus, 1942, 
asymptomatic, minimal triceps, weakness, no functional 
impairment, was noted.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

As the Veteran was shown to have a pre-existing condition of 
osteomyelitis of the left tibia noted at entry into service, 
the determination is whether this condition was aggravated in 
service.

After the mention of the pre-existing osteomyelitis on the 
entrance examination report for his first period of service, 
this disorder was not mentioned.  At entry into the second 
period of service in January 1951, the Veteran was found 
physically qualified for re-enlistment.

In April 1952, however, the Veteran was transferred to the 
Naval hospital because of increasing pain in his left knee 
associated with increasing size of multiple osteochondromata 
of 18-plus years duration.  He reportedly had been operated 
on in 1939 for left scapula osteochondroma and in 1950 for 
the right knee.  His left knee had been giving him increasing 
stiffness and pain and upon review of x-rays, consult with 
the orthopedic department, and progression of symptoms, it 
was felt that the Veteran deserved operative relief for his 
disease.  The diagnosis was osteochondroma of the bilateral 
knees, ulnas, and ankles.  In May 1952, the Veteran underwent 
excision of the osteochondroma of the left knee.  An October 
1952 medical record notes complains of right ankle pain and a 
finding of an osteochondroma of the right internal malleolus.  
In August 1953, the Veteran complained of pain in the right 
and left ankles; the pain was increased by the rigorous 
exercises of the 1st Marine division.  It was noted that the 
Veteran had been having multiple consultations about the 
multiple osteochondroma.  On physical examination, he had 
multiple firm round bony areas on the chest wall, radius, 
ulna, tibia, and fibula.  The impression was that the Veteran 
should never have been admitted for naval enlistment.

The service treatment records show that the Veteran's pre-
existing osteomyelitis was asymptomatic with no functional 
impairment at entry into the first period of service and that 
during the entrance examination for the second period of 
service, he was found physically qualified for entry.  During 
his second period of service, however, it was specifically 
noted in April 1952 that the Veteran's symptoms had 
progressed.  He had increasing complaints of pain associated 
with physical training due to his multiple osteochondromas 
and had to have an operation on the left knee to relieve some 
of the symptomatology in May 1952.  As the presumption of 
aggravation has been raised by the inservice treatment 
records, clear and unmistakable evidence is necessary to show 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  Wagner, supra.

An October 1953 Naval hospital record notes that the Veteran 
was admitted with a diagnosis of osteochondroma, multiple.  
The Veteran's first recollection of the presence of 
osteochondroma was at approximately six years of age.  In 
1939, he underwent removal of an osteochondroma from the 
proximal end of the left humerus.  In 1950 and 1952, he 
underwent similar procedures for removal of osteochondromas 
from the proximal end of the right tibia and left tibia 
respectively.  The Veteran was in the Navy from 1947 to 1950.  
He returned to active duty in January 1951.  The Veteran 
states that periods of excess activity and changes of weather 
tended to cause discomfort, which centered mainly about the 
areas of the lesions in the knee and ankles.  Physical 
examination revealed numerous osteochondromas on the distal 
end of the right radius, both hands, the 10th rib, and both 
femurs and tibias.  It was the opinion of the Physical 
Evaluation Board that the Veteran did not meet the minimum 
standards for enlistment or induction and that he was 
considered unfit for further Naval Service by reason of 
physical disability, and that the disability was neither 
incurred in, nor aggravated by a period of active military 
service.

The Veteran submitted a statement in rebuttal in November 
1953 noting that he had been informed by the Board of Medical 
Survey that met in November 1953 that his diagnosis of 
osteochondroma, multiple, existed prior to enlistment and was 
not aggravated by service.  The Veteran stated that upon 
entrance into the Naval Service in 1947 and again in 1951, he 
was accepted as being physically qualified for enlistment in 
the U.S. Naval Service.  During his first tour of duty 1947 
to 1950, he had no trouble carrying out the duties of a 
hospital corpsman.  Since his reentrance in the Naval Service 
in 1951, he had been assigned with the "FMF," 1st Marine 
Division and did duty in Korea.  He firmly believed that 
excessive exercise and long periods on his feet had caused 
his condition to become aggravated.  Entries into his 
original health record would verify that because of the above 
reasons, he required treatment.  Therefore, it was requested 
that his case be evaluated by a Physical Evaluation Board.

The Physical Evaluation Board met later in November 1953 and 
a transcript of the question and answer session involving the 
Veteran, his counsel, and a physician, appears in the record.  
During the proceeding, the physician involved stated that it 
was entirely possible that blows to the tumors, which might 
be encountered during Marine training, could cause them to 
have additional symptoms, and that it was possible that the 
Veteran's present condition was aggravated by his service.  
The Physical Evaluation Board determined that the question 
was whether or not there was aggravation in this case.  The 
Board heard the evidence and reheard and it appeared that it 
was only logical and reasonable to say that the Veteran's 
disability had been aggravated by the fact that he was 
required to participate in the rigorous training with a view 
to active duty on the Korean Front with the Marine Corps.

A Physical Review Council found in December 1953, however, 
that the members of the Council were not aware that either 
exercise or long periods upon one's feet affect the course of 
the disease process, multiple osteochondroma, which the 
Veteran had.  It was observed that this view was not in 
accord with that expressed by the clinician who reported on 
the case in November 1953.  The increase in impairment in 
this case, if such had occurred, was the result of expected 
or usual course of the process.

In February 1954, the Physical Disability Appeal Board 
convened to consider the Veteran's case.  The Board reviewed 
the records of proceedings of the Physical Evaluation Board, 
Physical Evaluation Board in Revision, and the actions of the 
Physical Review Council, together with all documents 
transmitted to it in the case of the Veteran including his 
statement in rebuttal.  The Board found that the evidence as 
presented would seem to indicate that there was never any 
attempt on the part of the Veteran to disguise or hide his 
condition.  He was accepted for entry into the naval service 
first in March 1947 and discharged in February 1950.  He was 
accepted again for entry in January 1951.  At no time was his 
condition severe enough for him to be pronounced unfit for 
service.  Then came his entry into the naval hospital, where 
a medical officer considered him unfit for duty.  In spite of 
this, he was ordered to expeditionary duty and performed 
field duty with the Marines in Korea.  The Board found that 
it appeared obvious that this duty aggravated his condition.  
It was apparent, therefore, that the evaluation stated by the 
Physical Evaluation Board was correct.  The Physical 
Disability Appeal Board, therefore, recommended to the 
Secretary of the Navy that the Veteran be found unfit to 
perform duties by reason of his aggravated physical 
disability.  His disability was not due to intentional 
misconduct or willful neglect and was not incurred during a 
period of unauthorized absence.  His disability was 
considered to have been aggravated by the performance of 
active duty.  

The Physical Review Council submitted a recommendation to the 
Secretary of the Navy in March 1954 reiterating the history 
of the case and that it was their opinion that the Veteran's 
present condition was the natural and normally expected 
progression of the disease.

After service, the Veteran submitted an opinion from a 
private physician in May 1959.  The physician noted that he 
had treated the Veteran in March 1950 (which would have been 
in between the Veteran's two periods of service) for removal 
of multiple exostoses of the right femur in the region of the 
knee joint.  The Veteran made an uneventful recovery but 
continued to complain of pain in the wrists, ankles, and 
knees.  In August 1950, he was found to have multiple 
osteochondromas, which reflected a generalized disease of a 
progressive nature.  The Veteran consulted him again in 1959 
stating that he had recurrent aching pain and stiffness 
involving both knees, wrists, elbows, and ankles.  While he 
was in the service, he had several operations for removal of 
osteochondroma of the left knee, right knee, right ankle, and 
right fibula.  He stated that he was in the Navy for seven 
years during which time he served as a Medical Corpsman and 
did field work in the Korean conflict.  He stated that the 
activities in the Navy required a great deal of marching and 
heavy lifting and that his activity resulted in a definite 
aggravation of osteochondritis.  The physician noted that he 
fully concurred with the Veteran in his opinion and felt that 
the Veteran certainly had marked aggravation of the pre-
existing disease.

A February 1964 VA medical record notes that the Veteran had 
exostosis, congenital of multiple bones, treated, and 
improved.  

The record shows multiple opinions both in favor and against 
the Veteran's claim that his pre-existing osteochondroma was 
aggravated in service.  The opinions of the Physical 
Evaluation Board in service and the private physician in 1959 
indicate that the Veteran's pre-existing osteochondroma was 
aggravated in service.  It is noted, however, that the 
private physician noted that the Veteran had multiple 
surgeries in service when, in fact, only one surgery was 
shown.  The opinions of the Physical Disability Council were 
negative and found that the pre-existing condition was not 
aggravated in service.  Given the multiple findings for and 
against the Veteran's claim, the evidence does not show by 
clear and unmistakable evidence that the Veteran's pre-
existing condition was due to the natural progress of the 
disease.  Even though the 1964 VA medical record notes that 
the Veteran's bone disease was congenital, a congenital 
disease can be granted service connection if manifestations 
of the disease in service constitute aggravation of the 
condition. VAOPGCPREC 82-90 (July 18, 1990).  The medical 
evidence shows that VA has not met its burden to rebut the 
presumption of aggravation.  Therefore, service connection 
for osteomyelitis is warranted.  See 38 C.F.R. § 3.306.

(b) Malaria

The service treatment records show that in July 1953 the 
Veteran was given a diagnosis of malaria.  It was noted that 
three days prior he had awakened with a headache, nausea, and 
anorexia.  That evening he felt better but yesterday morning, 
he awoke with a frontal and temporal headache, sore neck, and 
aching of the upper back, arms, and legs.  He had anorexia 
and nausea without vomiting.  His symptoms persisted until 
present.  The impression was that the Veteran had a fever of 
undetermined origin and questionable influenza.  

The next day, the Veteran was running a febrile course and 
the anorexia persisted.  He vomited that night.  He still 
complained of headaches and muscle aches.  There were no 
petechiae in conjunctiva, pharynx, or skin.  Urine was 
negative for albumin.  The neck was not stiff but flexion was 
painful.  After clinical and physical evaluation, it was 
noted that suspected diagnoses had been hemorrhagic fever, 
polio, non-specific virus infection, meningococcemia, and 
infectious mononucleous.  The Veteran was transferred to the 
hospital.  

On later evaluation, his illness could best be classified as 
"grippe" or a "non-specific viral infection."  In August 
1953, his diagnosis was changed to common cold, as they had 
no acceptable diagnosis to cover the Veteran's 
symptomatology.

Post-service records are negative for any treatment or 
findings of malaria or its residuals.  It is not clear from 
the service treatment records whether the Veteran ever was 
accurately diagnosed as having malaria.  Regardless of 
whether the Veteran did, in fact, have malaria in service, 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Veteran genuinely believes that he has malaria that was 
incurred in service.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as diagnosis or 
etiology of malaria and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by lack of medical 
evidence showing any present diagnosis of malaria.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for malaria; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

(c) Residuals of shell fragment wound

The service treatment records are negative for any injuries 
involving a shell fragment wound.  His personnel records do 
not reflect any combat service.  Therefore, his statements 
cannot be accepted as sufficient proof of an inservice wound, 
with no official record of such incurrence.  38 C.F.R. 
§ 3.304(d).

Even if an inservice incurrence of a shell fragment wound was 
shown, the current medical records are negative for any 
residuals of a shell fragment wound.  Service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the service 
connection claim for residuals of shell fragment wound; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

ORDER

Entitlement to service connection for osteomyelitis is 
granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for residuals of shell 
fragment wound is denied.









______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


